Citation Nr: 0941844	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for left hand trigger 
finger, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to herbicide 
exposure.

5.  Entitlement to service connection for bilateral glaucoma 
(claimed as legal blindness due to a bus accident and optic 
nerve damage), to include as secondary to herbicide exposure.

6.  Entitlement to service connection for gout, to include as 
secondary to herbicide exposure.

7.  Entitlement to service connection for head trauma, to 
include as secondary to herbicide exposure.

8.  Entitlement to service connection for heart disease, to 
include as secondary to herbicide exposure.

9.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as secondary to herbicide 
exposure.

10.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to herbicide exposure.

11.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to herbicide exposure.

12.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to herbicide exposure.

13.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to herbicide exposure.

14.  Entitlement to service connection for strokes (claimed 
as bleeding on the brain and white matter brain disease), to 
include as secondary to herbicide exposure.

15.  Entitlement to service connection for a gastric ulcer, 
to include as secondary to herbicide exposure.

16.  Entitlement to service connection for colon polyps, to 
include as secondary to herbicide exposure.

17.  Entitlement to service connection for borderline 
diabetes, to include as secondary to herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
January 1969.  Prior to active service, he had periods of 
active duty for training (ADT), including from June 15, 1963 
to July 13, 1963, and for 14 days sometime between July and 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claims for 
entitlement to service connection for the disorders listed on 
the title page.

In January 2008, the Veteran and his daughter testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.

In March 2008 the Board remanded the Veteran's claims for 
further development.  

The issue of entitlement to service connection for borderline 
diabetes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The Veteran is not a credible historian, and his 
daughter, L. S., who has training as a nurse, is not a 
credible historian.

3.  The Veteran did not serve in the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.

4.  There is a lack of competent and credible evidence of an 
in-service low back disorder, or a nexus between a post-
service back disorder and service; there is competent and 
credible evidence of a post-service back injury.

5.  There is no evidence of a current chloracne disability; 
there is a lack of competent and credible evidence of an in-
service skin disorder, or a nexus between any post-service 
skin disorder, to include chloracne, and service.

6.  There is a lack of competent and credible evidence of an 
in-service left hand trigger finger disorder, or a nexus 
between a post-service left hand trigger finger disorder and 
service.

7.  There is a lack of competent and credible evidence of in-
service GERD, or a nexus between post-service GERD and 
service.

8.  There is a lack of competent and credible evidence of in-
service glaucoma, blindness, or optic nerve damage disorders, 
or a nexus between post-service glaucoma, blindness, or optic 
nerve damage disorders and service.
9.  There is a lack of competent and credible evidence of in-
service gout, or a nexus between post-service gout and 
service.

10.  There is a lack of competent and credible evidence of 
in-service head trauma, or a nexus between post-service head 
trauma and service; there is competent and credible evidence 
of post-service head trauma.

11.  There is a lack of competent and credible evidence of 
in-service heart disease, or a nexus between post-service 
heart disease and service.

12.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

13.  The claimed in-service stressful experiences have not 
been corroborated, and any diagnosis of PTSD was made based 
on an unverified account of in-service events given by the 
Veteran.

14.  There is no evidence of current peripheral neuropathy of 
the left upper extremity; there is a lack of competent and 
credible evidence of in-service peripheral neuropathy of the 
left upper extremity, or a nexus between any post-service 
peripheral neuropathy of the left upper extremity and 
service.

15.  There is no evidence of current peripheral neuropathy of 
the right upper extremity; there is a lack of competent and 
credible evidence of in-service peripheral neuropathy of the 
right upper extremity, or a nexus between any post-service 
peripheral neuropathy of the right upper extremity and 
service.

16.  There is a lack of competent and credible evidence of 
in-service peripheral neuropathy of the left lower extremity, 
or a nexus between post-service peripheral neuropathy of the 
left lower extremity and service.

17.  There is a lack of competent and credible evidence of 
in-service peripheral neuropathy of the right lower 
extremity, or a nexus between post-service peripheral 
neuropathy of the right lower extremity and service.
18.  There is a lack of competent and credible evidence of 
in-service strokes, bleeding on the brain, or white matter 
disease; or a nexus between post-service strokes, bleeding on 
the brain, or white matter disease and service.

19.  There is a lack of competent and credible evidence of an 
in-service gastric ulcer, or a nexus between a post-service 
gastric ulcer and service.

20.  There is a lack of competent and credible evidence of 
in-service colon polyps, or a nexus between post-service 
colon polyps and service.


CONCLUSIONS OF LAW

1.  A low back disability, to include as secondary to 
herbicide exposure, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).
 
2.  Chloracne, to include as secondary to herbicide exposure, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

3.  Left hand trigger finger, to include as secondary to 
herbicide exposure, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

4.  Gastroesophageal reflux disease (GERD), to include as 
secondary to herbicide exposure, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

5.  Bilateral glaucoma (claimed as legal blindness due to a 
bus accident and optic nerve damage), to include as secondary 
to herbicide exposure, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

6.  Gout, to include as secondary to herbicide exposure, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

7.  Head trauma, to include as secondary to herbicide 
exposure, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

8.  Heart disease, to include as secondary to herbicide 
exposure, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

9.  PTSD, to include as secondary to herbicide exposure, was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 4.125 (2009).

10.  Peripheral neuropathy of the left upper extremity, to 
include as secondary to herbicide exposure, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

11.  Peripheral neuropathy of the right upper extremity, to 
include as secondary to herbicide exposure, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

12.  Peripheral neuropathy of the left lower extremity, to 
include as secondary to herbicide exposure, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

13.  Peripheral neuropathy of the right lower extremity, to 
include as secondary to herbicide exposure, was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

14.  Strokes (claimed as bleeding on brain and white matter 
brain disease), to include as secondary to herbicide 
exposure, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

15.  A gastric ulcer, to include as secondary to herbicide 
exposure, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

16.  Colon polyps, to include as secondary to herbicide 
exposure, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for service connection for 
head trauma, blindness, bleeding on the brain, and a low back 
disorder were received in October 2003.  His other claims 
listed on the title page were received in December 2003.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Roanoke RO in correspondence dated in January 
2004 and March 2005.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in August 2009.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
prison records, private and VA treatment records, and records 
from the Social Security Administration (SSA) have been 
obtained and associated with his claims file.  

The Veteran was not provided with a VA examination or opinion 
for any of his claimed disabilities.  However, VA need not 
conduct an examination with respect to the claims on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The Veteran's service 
treatment records contain no evidence or manifestations of 
any of his claimed disabilities during active military 
service, nor is there any evidence during the year following 
separation from active military service of arthritis, brain 
hemorrhage, hypertension, or gastric ulcers.    

With respect to his claimed PTSD disability, there is 
evidence of an in-service bus accident that the Veteran 
claimed as one of his in-service stressors in December 2003.  
However, the July 2002 diagnosis of PTSD is not competent 
evidence of this claimed disability because the diagnosis was 
based on other claimed in-service stressors (two plane 
crashes or difficult landings), which have not been verified; 
the Veteran did not attribute his claimed PTSD to the bus 
accident in the course of treatment until he filed present 
claim.  In fact, he first filed a claim for service 
connection for PTSD in July 2002 and did not mention any bus 
accident at that time.  In addition, the Board has found that 
the Veteran is not a credible historian, and consequently 
doubts that the bus accident was experienced as a traumatic 
event; there is no competent evidence that his response to 
the accident involved intense fear, helplessness, or horror.  
See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  His 
injuries included abrasions and lacerations that were cleaned 
and dressed, and there is no evidence that he ever sought or 
required any follow-up treatment for injuries or mental 
health concerns related to that accident.  Therefore, a VA 
examination is not required or warranted for PTSD or for any 
of his claimed disabilities.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

The term "active military service" includes active duty, 
any period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, brain 
hemorrhage, hypertension, or gastric ulcers, may be presumed 
to have been incurred in or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2009).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with chloracne or other 
acneform disease consistent with chloracne, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents.  38 C.F.R. §§ 3.307, 3.309 (2008); 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that all of his claimed disabilities are 
the result of exposure to herbicides (Agent Orange) during 
active military service and that some of his claimed 
disabilities are the result of a May 1967 bus accident during 
service.

Personnel records from the U.S. Naval Reserve showed that the 
Veteran served on inactive duty from May 1962 to January 1965 
with a period of active duty for training (ADT) from June 15, 
1963 to July 13, 1963.  A record of Naval Reserve Service 
also showed ADT for 14 days sometime between July and 
September 1962; the record included no active duty service.  
This is, of course, in addition to his period of active duty 
from 1965 to January 1969.

An Air Force enlistment report of medical history dated in 
January 1965 showed that the Veteran was 21 years old, listed 
his usual occupation as college student, and had a history of 
boils.  A physician's summary indicated that he had no 
current boils.  A corresponding medical examination report 
listed no abnormalities.  In a treatment note dated in 
February 1965, the Veteran complained of chills, fever, 
myalgia, chest pain, and arthralgia (joint pain) since the 
prior night.  He reported getting an immunization two days 
ago.  The assessment was upper respiratory infection and shot 
reaction.  In February 1965, he complained of pain in the 
lower abdomen after track practice.  Following an 
examination, the assessment was rectus abdominis muscle 
strain.  In a treatment note dated in July 1965, the Veteran 
complained of pain and dryness in his left eye for two weeks.  
The impression was mild astigma secondary to mild hyperopia 
with secondary over-accommodation.  He was issued a 
prescription for glasses.  

In a service treatment record from the Torrejon Air Base (AB) 
in Spain dated in May 1966, the Veteran complained of a rash 
and was provided with cream for treatment.

An emergency room service treatment record from the 401st TAC 
Hospital dated in May 1967 showed that the Veteran was 
involved in a bus accident in Madrid.  He was sitting in the 
front seat and was pitched forward and rolled.  Objective 
findings were reported as follows:  sensorium intact; no 
apparent fractures; abrasion right knee, left knee and thigh; 
three small superficial lacerations right forearm; multiple 
similar lacerations left forearm.  Treatment included a DPT 
booster, phisohex wash, and dressing. 

An Air Force Medical Care - Third Party Liability 
Notification report dated on the same day as the bus accident 
showed that the Veteran was treated at the 401st TAC Hospital 
in Spain.  Diagnoses were listed as abrasions right knee, 
left knee, and thigh; superficial lacerations right forearm; 
and lacerations left forearm.  The cause of the injury was 
listed as "auto accident involving Meridian Bus and Spanish 
military ambulance on Highway NII."

Service treatment records dated in July 1967 showed that the 
Veteran was treated for cellulitis of the left hand (on July 
9th), and it had healed four days later.  In a treatment 
record from the Wheelus AB in Libya dated in November 1967, 
the Veteran complained of a left frontal headache for the 
past day.  The impression was headache of unknown etiology.

In service dental records dated in May and October 1968, the 
Veteran denied ever being treated for a heart condition, high 
blood pressure, or any prolonged illness such as diabetes; 
denied any prolonged bleeding from an injury; denied present 
care or having been under the care of a physician during the 
past year; and denied any present or recent evidence of 
infections such as boils, infected wounds, or severe sore 
throat.
In a separation medical history and examination report dated 
in January 1969, the Veteran reported a medical history that 
included swollen or painful joints, frequent or severe 
headache, pain or pressure in chest, cramps in legs, and 
boils.  He denied any history of recurrent back pain; eye 
trouble; history of head injury; skin diseases; palpitation 
or pounding heart; high or low blood pressure; frequent 
indigestion; stomach, liver, or intestinal trouble; history 
of broken bones; tumor, growth, cyst, or cancer; arthritis or 
rheumatism; neuritis (inflammation of a nerve); frequent 
trouble sleeping; frequent or terrifying nightmares; 
depression or excessive worry; loss of memory or amnesia; 
nervous trouble of any sort; or periods of unconsciousness.  
The physician's summary concluded that his headaches referred 
to his sinusitis due to allergy, no medication required, no 
complications, and no sequelae.  Pain in chest, 196[5], was 
medically evaluated with no disease found.  Cramps in legs 
were reported as subsequent to strenuous exercise and 
resolved without difficulty.  Boils on the right thigh 
responded well to medical treatment.  The medical examination 
report documents normal clinical and laboratory findings.  
Distant vision was reported as 20/20 in both eyes, and near 
vision was reported as 20/25 in both eyes.

The Veteran's DD Form 214 (Report of Separation from Service) 
listed his military occupational specialty as Aero Ground 
Equipment Repairman.  Awards included the National Defense 
Service Medal (NDSM) and the Air Force Good Conduct Medal 
(AFGCM), neither of which is indicative of combat or service 
in Vietnam.  It showed 11 months and 20 days of foreign 
service.  Service personnel records showed a longer period of 
foreign service; an Airman Military Record showed that he was 
in Spain from April 1966 to April 1968, and a Chronological 
Listing of Service showed that he was stationed at the 
Torrejon AB in Spain from April 1966 until he returned to the 
Air Force Base in Arizona in early May 1968.  A performance 
evaluation dated in February 1968 noted that the Veteran had 
"performed more than his share of TDY [temporary duty 
assignments] in support of the Wing mission."

Post-service private treatment records from Fairfax Hospital 
dated in July 1972 showed that the Veteran was admitted after 
apparently shooting his second wife and endorsing suicidal 
ideation.  He stated that he had experienced "blackouts" 
since November 1970.  He reported that he had been separated 
from his first wife and was about to get back together when 
she died of a heart attack.  He stated that he remarried 
quickly three months later to retain custody of his child.  
The final diagnosis was severe depressive neurosis.

Private treatment records from Southwestern State Hospital 
dated from July to September 1972 showed that the Veteran was 
admitted pursuant to a court order.  In an admission note 
dated in July 1972, it was noted that the Veteran was charged 
with attempted murder, he reported that, as a child, he was 
knocked unconscious once without residuals, and he reported a 
crash landing in Vietnam in 1967 with no apparent injuries 
except headaches ever since, especially when excited.  A 
systems review was negative, and he indicated that his health 
had been very good.  The final diagnosis was personality 
disorders and cyclothymic personality.  A court order dated 
in September 1972 ordered the Veteran returned to the 
jurisdiction of the court, as he was found competent to stand 
trial for the felony charge and indictment of attempted 
murder.

In December 1972 the Veteran filed an original claim for 
service connection for a "mental illness and nervous 
breakdown."  In a letter dated in February 1973, the RO 
requested medical evidence that included findings and 
diagnoses from a physician.  The next communication from the 
Veteran was received in September 1973; he asked whether he 
could use his GI Bill education benefits while incarcerated.

Private treatment records from St. Joseph's Hospital dated in 
September 1994 showed that the Veteran was admitted with 
complaints of rectal bleeding.  He denied a peptic ulcer 
disease, but reported recent indigestion relieved by over-
the-counter antacids.  He also reported a history of 
hypertension.  During the hospitalization he underwent a 
colonoscopy and esophagogastroduodenoscopy (EGD).  The 
diagnosis included gastrointestinal hemorrhage from a small 
bowel site, exact etiology undetermined, history of 
hypertension, abnormal electrocardiogram, and diverticular 
colon without bleeding.

In a VA treatment note dated in May 1997, the Veteran 
complained of low back pain since 1983.  In a treatment note 
dated in July 1997, the impression was blood pressure not 
controlled.  In a treatment note dated in August 1997, the 
Veteran again complained of intermittent back pain since a 
1983 accident.  The impression was mechanical low back pain.

In a claim for nonservice-connected pension received in June 
1997, the Veteran reported that he became totally disabled in 
September 1984 while he was working as a letter carrier.  He 
remarked that he "was 'let go' from the U.S. Postal system 
after three years receiving 'Workman's Compensation' [in 
March 1987] but no retirement!"  He described the nature of 
his illness as "back condition" and "prostate infection."

In a private radiology report from G. M., M.D., dated in 
September 1997, the impression was degenerative disc disease 
L1-L2.

In a VA consultation report dated in October 1997, the 
Veteran stated that he injured his low back while lifting a 
heavy box as a postal carrier in 1983.  He stated that he was 
recently having numbness in his right upper and right lower 
extremities for several months.  The impression included 
chronic low back pain (mechanical injury 1983).

A criminal judgment dated in December 1997 showed that the 
Veteran pled guilty to 19 counts of federal offenses, 
including mail fraud, wire fraud, false statements, 
bankruptcy fraud, and conspiracy.  His sentence included 
imprisonment for 63 months; supervised release for a term of 
three years upon release from imprisonment; community 
service; and monetary penalties totaling more than $500,000, 
including more than $50,000 owed to a retired colonel. 

Records from the Petersburg Federal Correctional Institution 
dated from July 1999 to April 2000 included written 
statements from the Veteran, medical records, and 
correspondence to the Veteran's daughter, L. S.  In a brain 
magnetic resonance imaging (MRI) report dated in July 1999, 
the impression included mild cerebral white matter disease; 
and coronal gradient echo images that suggested small foci of 
hemosiderin position in the temporal, occipital, and left 
parietal-occipital regions that may represent shear injury 
from old trauma.  In a letter to the U.S. Attorney General 
dated in February 2000, the Veteran stated that he had had 
medical problems since he entered the Petersburg institution 
and alleged that he had received improper medical care and 
treatment.  He asserted that he had been given the wrong 
medications for 23 months, which caused high blood pressure 
problems.  He reported pain in his back, rectum, and stomach; 
pain urinating; general numbness and pain; and glaucoma.  In 
a letter dated in March 2000, the Veteran described his 
concerns about a head injury that also caused internal 
pressure against the optic nerves that causes blindness.  He 
relayed that the injury occurred when he collapsed on the 
courtroom floor in December 1997.  A document dated in April 
2000 indicated that the Veteran filed a tort claim for 
alleged injuries sustained in a fall at a U.S. District Court 
in December 1997.

The Petersburg Federal Correctional Institution arranged for 
additional private and VA treatment for the Veteran while he 
was incarcerated.  Chesterfield Ophthalmology provided 
treatment records, including a summary, to the Veteran's 
daughter, L. S., dated from April 1998 to June 2000.  In 
April 1998, the Veteran reported a four-year history of 
glaucoma.  The diagnosis was glaucoma.  In April 1999 the 
diagnosis was no obvious ocular cause for vision loss.  In 
February 2000 the diagnosis was occipital trauma, OAG (open 
angle glaucoma).  In his summary to L. S., the 
ophthalmologist explained that he had recommended an MRI and 
neurology consultation because the vision loss did not seem 
likely to have come from the glaucoma.  He further explained 
that the April 1999 MRI showed evidence of head trauma with 
an injury to the occipital region of his brain, which most 
likely was the cause of his vision decrease.

Private treatment records from John Randolph Medical Center 
dated from July to November 1999 included a four-day 
inpatient admission from July to August for acute 
gastrointestinal (GI) bleeding. The Veteran underwent an 
upper endoscopy and colonoscopy with biopsies.  The discharge 
diagnosis included acute GI bleed, possibly secondary to 
gastric ulcer versus diverticulosis; diverticulosis; gastric 
ulcer; hypertension; and glaucoma.  The biopsy report dated 
in August 1999 listed the diagnosis as the possibility of a 
submucosal lipoma (benign fatty tumor) and early tubular 
adenoma (benign tumor) of the colon.  The post-operative 
diagnosis was also listed as diverticulosis, colon polyps, 
and lipoma colon.  An operative report dated in November 1999 
showed that the Veteran underwent an upper endoscopy with 
biopsy procedure for a gastric ulcer.  The post-procedure 
diagnosis was healed ulcer, gastritis.  

In a VA neurosurgery consultation report dated in March 2000, 
the Petersburg prison requested an evaluation for the 
Veteran, who had complained of vision loss since falling in a 
courtroom and striking the back of his head in a courtroom 
approximately two years ago.  The Veteran had a brain MRI 
report from the previous year with him.  The assessment was 
visual field defects, possibly related to previous trauma 
with a corresponding lesion in the left visual cortex.  In a 
VA radiology report dated in July 2000, the impression was 
findings suggestive, but not diagnostic, of degenerative disc 
disease at L1-2, L2-3, and L3-4; alignment satisfactory.

Private treatment records from Chippenham Medical Center 
dated in August 2000 documented that the Veteran underwent a 
cardiac catheterization with coronary stenting for symptoms 
of angina and positive stress Cardiolite testing.  The final 
diagnosis included angiographically no residual stenosis post 
intracoronary nitroglycerin and stenting.

In a private consultation report from Southside Regional 
Medical Center dated in May 2001, the Veteran complained of 
chest pain.  He reported past medical history including 
hypertension for at least 20 years, history of 
atherosclerotic cardiovascular disease status post stenting 
in July 2000, impaired vision, colonic polyps, and history of 
glaucoma and gout.  He denied any history of arthritis or 
joint pain.  He reported some back pain and gouty arthritis, 
otherwise no problem of osteoarthritis, and denied any 
history of stroke, migraine, anxiety or depression, or skin 
problem.  Physical examination findings included unremarkable 
skin.  Following physical examination, laboratory work-up, 
and electrocardiogram testing, the impression included 
arteriosclerotic heart disease, hypertension, and gout.

The Veteran's probation officer clarified in a letter 
received in August 2002 that the Veteran was incarcerated 
from December 1997 to January 2002, served a term of home 
confinement with electronic monitoring until July 2002, and 
began a three-year term of supervised release scheduled to 
expire in July 2005.
The Veteran began filing claims for VA benefits shortly after 
his release from prison.  He filed a claim for nonservice-
connected pension in February 2002 on the basis of a low back 
disorder, optic nerve damage with substantial vision loss, 
ulcers, coronary artery disease, and chronic colon polyps.  
In July 2002 he filed a claim for aid and attendance on the 
basis of blindness, and that same month filed a claim for 
"non-combat" PTSD.  In August 2002 he filed a claim for a 
clothing allowance to accommodate a "back injury since 
September 1984."  Each claim was denied in separate rating 
decisions.  Eventually, the Veteran was awarded a nonservice-
connected pension effective March 1, 2002.

In VA treatment records dated in March 2002, the Veteran 
complained of low back pain since 1982 or 1983 when he 
injured his back lifting a box while working at the post 
office.  He reported a sudden sharp pain in the back while 
walking in the hall to his appointment.  He also stated that 
he had noticed some numbness and tingling sensation of the 
right toes.  The impression was exacerbation of chronic back 
pain with history of coronary artery disease status post 
stent placement; on medication for hypertension; and history 
of gout, glaucoma, and colon surgery with partial colectomy.  
The Veteran also reported that he had a myocardial infarction 
in 1997 with head injury following myocardial infarction.  In 
a treatment note dated in March 2002, the Veteran outlined 
multiple concerns including loss of vision, colon polyps, 
coronary artery disease with stent placement, back pain, and 
PTSD.  The Veteran asserted that "doctors caused all of his 
problems by waiting too long to fix them."  In a treatment 
note in April 2002, he again reported chronic back pain since 
the 1980s when he injured his back lifting a heavy box while 
working at the post office.  In a treatment note dated in May 
2002, the assessment was advanced chronic open angle glaucoma 
and legal blindness.

A private evaluation report from Beach Eye Care dated in May 
2002 also diagnosed open-angle glaucoma and optic neuritis, 
retrobulbar neuritis possible.

In a VA treatment record dated in June 2002, the Veteran's 
medical history was listed as negative for hypertension or 
noninsulin dependent diabetes mellitus.  The assessment was 
advance glaucoma both eyes.

A notice of award letter from the Social Security 
Administration (SSA) dated in June 2002 informed the Veteran 
that he became disabled under SSA rules in January 2002 and 
was entitled to disability benefits beginning in June 2002.  
The determination was made pursuant to the primary diagnosis 
of "glaucoma (statutory blindness)" and secondary diagnosis 
of optic neuritis.

In a VA PTSD Clinical Team (PCT) intake assessment report 
dated in July 2002, the Veteran was evaluated for PTSD; his 
"daughter was present for the interview and provided 
historical information as he requested."  The Veteran 
reported initially in the session that the primary traumas 
that occurred to him were "not being properly cared for, 
dealing with Veterans Affairs."  He expressed "a great deal 
of anger initially in session as he reported difficulties he 
has had over the years, but in particular concerns about his 
medical care."  He indicated that he was in prison for the 
last five years and developed many medical problems while 
incarcerated.  The examiner indicated that "[a]fter allowing 
the Veteran to vent regarding his medical concerns he began 
to speak of his experience while in the military."

He reported that since he was a Vietnam-era Veteran, he was 
well aware of all of the difficulties that Vietnam veterans 
have had over the years.  He stated that he felt "as if he 
has had those same difficulties because he was in during the 
Vietnam era."  He reported two in-service stressors.  First, 
he described an incident probably in 1966 when he was on an 
airplane landing in Turkey during which the landing gear 
failed, and they were required to land on a foamed runway.  
He stated that he was afraid he would die and would always 
remember the incident, recalling that there was fire coming 
out from the plane as they landed.  He reported a similar 
incident that occurred in Canada during a training mission, 
recalling that there was fire as the plane attempted to land 
with multiple emergency trucks available at the time.  He 
also reported event exposure distress to the terrorist 
incidents of September 11.  The Veteran described his current 
symptoms, four marriages, work history, and medical history, 
including that he was legally blind from an injury to his 
optic nerve during a fall.  The diagnosis was chronic PTSD.  
Thereafter, VA treatment records documented that the Veteran 
regularly attended PTSD group and individual therapy.

The Veteran's first claim for service connection for PTSD was 
received in July 2002 approximately one week after his VA PCT 
intake assessment.  He reported two "non-combat" stressful 
in-service experiences that resulted in a "severe phobia to 
flying" that developed into his "present underlying problem 
with depression:"  being involved in an aircraft crash in 
Canada in 1965 and a second aircraft crash in 1966 in Turkey 
while stationed in Spain.  In written correspondence dated in 
March 2003, the RO notified him of the information and 
evidence needed to substantiate his claim; a second letter 
dated in March 2003 responded to his correspondence to 
President Bush and directed him to the previous letter that 
outlined the information needed to substantiate his claim.  

In a VA treatment note dated in August 2002, the Veteran 
reported swelling in his chest and an increase in gas and 
acid reflux relieved by Mylanta.  The diagnosis included 
coronary artery disease, hypertension, obesity, and 
symptomatic gastroesophageal reflux disease (GERD).  A 
statement from a VA Visual Impairment Services Team 
Coordinator dated in August 2002 reported that the Veteran 
was legally blind.

In a private treatment note from First Columbia Eye Center 
dated in February 2003, the diagnosis was optic nerve 
disease.

A VA catastrophic disability medical record review dated in 
March 2003 determined that the Veteran met the criteria for 
legal blindness as well as for catastrophic disability.

In a consultation note from Cardiology Specialists dated in 
April 2003, the Veteran reported a history of hypertension 
since the 1980s and a history of coronary artery disease with 
stent placement since 2000.  He denied any history of 
diabetes mellitus.  The impression included single vessel 
coronary artery disease status post PTCA/stent placement.

In a private neuro-ophthalmologic consultation report from P. 
K., M.D., dated in May 2003, the Veteran recalled that he was 
standing in Federal court as a defendant in 1997 when he 
suddenly developed chest pain, shortness of breath, and 
passed out.  He stated that he was told he fell backwards, 
striking his head, and suffered a heart attack.  He recalled 
awakening hours later in a clinic with blurred vision and a 
severe headache at the back of his head.  He denied any other 
significant head injury.  The assessment included history of 
a syncopal event in 1997 with resultant loss of vision and 
certainly occipital lobe trauma could have occurred as the 
effect of direct trauma to the occipital region causing a 
coup injury.  Dr. P. K. recommended a follow-up MRI.

In a brain MRI report from Hampton Roads Radiology Associates 
dated in May 2003, the impression was mild age-related 
atrophy with prominent perivascular spaces, a normal anatomic 
variant; mild patchy white matter disease, non specific, 
compatible with chronic ischemic demyelination; and no 
evidence of infarction.

The Veteran's claims for service connection for head trauma, 
blindness, bleeding on the brain, and a low back disorder 
were received in October 2003.  He contended that each of 
these disabilities was due to an in-service bus accident in 
Spain.  In support of his claims, the Veteran submitted 
information in November 2003 regarding prior security 
clearances, the December 1997 criminal judgment, a notary 
commission from 1978 to 1982, a VA publication about Project 
112 (including Project SHAD (Shipboard Hazard and Defense), 
and maps and other Internet research.  The rest of his claims 
were received in December 2003.  He contended that all of his 
claimed disabilities, including the November 2003 claims, 
were due to exposure to Agent Orange during his tours in 
Spain and Vietnam.

In a VA treatment note dated in November 2003, the Veteran's 
complaints included bumps on his head that grow to the size 
of nickels and drain fluids.  The assessment included 
pustules on scalp.  In a treatment note later that month the 
Veteran complained of left hand contractures and left arm and 
leg parasthesias for several months.  The diagnosis was 
trigger finger of the left fifth finger and parasthesias of 
the left arm.

In a VA eye-glaucoma follow-up note dated in November 2003 
the Veteran reported a history of stroke or myocardial 
infarction in 1997, causing him to fall back and strike the 
back of his head, with vision loss from that time.  The 
assessment was legal blindness, history of optic neuropathy 
believed related to trauma; no family history of glaucoma.  
In a VA eye screening note dated in December 2003, the 
Veteran reported head trauma in a 1967 bus accident, head 
trauma when he fell backwards in 1997, and chemicals sprayed 
on both eyes while working with the government in 1999 [while 
he was incarcerated].  In a VA eye-glaucoma follow-up note 
dated in December 2003, the Veteran and his daughter alleged 
that his medical records from Richmond VAMC were missing from 
March 1999 to December 2000 [while he was incarcerated], 
which documented an MRI showing optic nerve damage.  They 
believed there was a "conspiracy" because "there was 
documentation of a bus accident where he had head trauma and 
optic nerve damage."  

In a VA physical therapy consultation note dated in December 
2003, the Veteran reported that he injured his back in 1967 
while in the military and was unconscious for one month and 
two weeks; he believed that his back pain was due to this 
injury.  He also stated that his back pain was getting worse 
since he lost his vision and became less active.  The 
diagnosis was degenerative joint disease of the spine.

In a VA Agent Orange examination report dated in December 
2003, the Veteran reported that he served in Vietnam with the 
II Corps and stated that he flew on aircraft with Agent 
Orange containers; he did not provide dates.  He believed 
that the following symptoms or diagnoses were caused by 
environmental contaminants and provided the date when each 
first occurred: a dent on top of his head (1967), white 
matter brain disease status post stroke (1999), abscess on 
scalp (1966), optic nerve damage and legal blindness (2002), 
numbness and tingling (1996), heart disorder (2000), stomach 
ulcer (1999), colon cancer status post colectomy (2001), gout 
(1997), trigger fingers (November 2003), disc disease [low] 
back (1967), and muscle weakness (1967).  The diagnosis was 
stroke, coronary artery disease, paresthesia, skin lesion, 
left trigger finger, legally blind, and degenerative joint 
disease.

In a lay statement from the Veteran's daughter, L. S., 
received in December 2003, she reported that the Veteran 
worked as a contract engineer for the Department of Defense 
after service and constantly moved the family as a result.  
She stated he was secretive about his business dealings, was 
suspicious and paranoid, and socialized with other veterans.  
She concluded that the Veteran was "long overdue receipt of 
his 100 percent disabled service connected compensation 
pension and the U.S. government need [sic] to pay him now!"

A letter from the Department of the Air Force addressed to 
Senator Warner dated in January 2004 explained that a 
National Agency Check file was created in 1965 by the Air 
Force Office of Special Investigations (AFOSI) as part of the 
Veteran's "security background investigation to adjudicate 
his security clearance" and that the record was destroyed in 
1980 in accordance with governing directives specifying a 
retention period of 15 years for the files.

In a VA Form 21-4142 (Authorization and Consent to Release 
Information) dated in February 2004, the Veteran indicated 
that he was hospitalized from May 1967 to July 1967 at the 
401st TAC Hospital at the Torrejon AB for a head injury and 
back trauma following the 1967 bus accident.  He also 
indicated that he was treated for a rash at the same location 
in May 1966.  In a separate letter the Veteran also stated 
that he believed that a Top Secret Security File from OSI 
contained pertinent service treatment records about his head 
trauma and related conditions, but learned it was destroyed.  
In another letter also dated in February 2004, the Veteran 
asserted that he was healthy and disease-free when he entered 
military service, but his health status "drastically 
changed" in the military.  He again outlined his claimed 
disabilities and asserted they were due to exposure to Agent 
Orange.

In a VA dermatology consultation note dated in May 2004, the 
Veteran reported a history of pustules on his scalp for two 
years.  Following a physical examination, the assessment was 
acne keloidalis nuchae, seborrheic keratosis, dermatosis 
papulosa, and extremely xerotic.  The dermatologist explained 
that none of the disorders was related to Agent Orange 
exposure.  In an addendum, the consulting dermatologist noted 
that the Veteran was quite hostile and felt his problems were 
related to Agent Orange exposure despite the dermatologists' 
explanations to the contrary.  In a treatment note dated in 
August 2004, the Veteran requested to be referred to the War 
Related Illnesses Clinic; he was not eligible because he did 
not have any combat designation on his DD Form 214.
In a statement received in October 2004 the Veteran alleged 
the following as his in- service stressful experiences: 1) 
The Veteran was dropped off in Madrid, Spain by a military 
charter aircraft on November 15, 1966.  His travels via 
military charter airplanes were very frightening.  While on 
flights in November 1966 from South Carolina to Canada, 
Canada to Vietnam, and Vietnam to Spain, the plane had 
mechanical difficulties and was forced to make multiple 
emergency landings.  2) In late 1966, the Veteran had TDY in 
Libya where he helped evacuate people and was the last to 
leave Wheelus AFB in Libya as the Russians arrived during the 
Gadhafi Crisis.  He felt frightened and felt like he was 
walking into a death zone.  He also indicated that he was 
exposed to Agent Orange in Libya.  3) On May 8, 1967, the 
Veteran was involved in a bus accident.

He also stated that he sustained abrasions, lacerations, and 
"significant head trauma" from the 1967 bus accident that 
caused brain and optic nerve damage.  He stated that he was 
hospitalized, but had no memory of the hospitalization or the 
period of time between May 8 and July 9, 1967 [the day before 
he was treated for cellulitis].  He alleged that there were 
hospital records from the accident that had been purposefully 
removed from his military file.  He also stated that he had 
no memory from July 11, 1967 to May 7, 1968.  He believed 
that "these periods of lost time contain suppressed memories 
about my travels to Adana, Turkey; Libya, North Africa; 
Vietnam; Bangkok, Thailand; and elsewhere in the country of 
Vietnam on special operations missions."  He added that a VA 
nurse told him in 2003 that his DD Form 214 showed that he 
had been working for the AFOSI during his active military 
service.

All of the Veteran's claims for service connection were 
denied in a rating decision dated in October 2004.  An 
October 2004 letter notifying him of the decision also 
explained that the decision considered his claims based on 
herbicide exposure, but did not include his alleged 
involvement in Project SHAD.  The RO notified him that if he 
wanted to continue to pursue a claim related to Project SHAD, 
he needed to let the RO know and to provide specific dates of 
his involvement.  No additional communications regarding 
alleged Project SHAD involvement were received.

In his substantive appeal received in March 2005, the Veteran 
asserted that all his claimed disabilities occurred in or 
were caused by service, his PTSD was a direct result of his 
service in Vietnam, and the chloracne on his head first 
appeared when he returned from Vietnam.  In April 2005, the 
Veteran submitted copies of letters from the United States 
Air Forces in Europe (USAFE), indicating that the unit 
records he requested were classified.  The RO requested 
records from USAFE pertinent to the Veteran's claims in May 
2005.  A response from USAFE dated in June 2005 indicated 
that a search was conducted, but no records pertaining to the 
Veteran's specific claims were located.

In VA treatment notes dated in November 2005, the Veteran 
complained of neuropathy and burning in his legs.  The 
diagnosis was peripheral neuropathy.

In January 2008 the Veteran and his daughter, L. S., 
testified at a Central Office hearing in Washington, D.C.  
The Veteran testified that his PTSD was the result of in-
service plane crashes in Canada and Spain as well as the 1967 
bus accident.  He claimed that he performed maintenance on 
ground equipment while on TDY in Vietnam, but he could not 
recall a timeframe when he was there.  He and his daughter 
testified that a VA nurse understood how to read "codes" on 
DD214s and explained a "code" on the Veteran's DD Form 214 
that showed that he served in Cam Rahn Bay, Vietnam; the 
Veteran stated as a VA nurse for 20 years, she was a "big-
time administrator."  The Veteran claimed that all of his 
claimed disabilities were the result of Agent Orange exposure 
while he served in Cam Rahn Bay, and that he was exposed to 
Agent Orange while riding in airplanes that were transporting 
Agent Orange.  

His daughter testified that she graduated from college with a 
[B]SN (bachelor of science in nursing) degree and worked as a 
nurse administrator.  She stated that she assumed that the 
Veteran's security clearance file, which was destroyed [in 
1980], contained service treatment records and other military 
records.  When asked what evidence she had that showed a head 
injury in service, she testified that his treatment record 
from the 1967 bus accident went into 

detail about what happened when he was on the bus, 
when he was sitting on the front seat.  How he 
pitched forward and rolled and where he sustained 
injuries.  He had hit his head.  He had [] 
abrasions to his right knee, left knee, and thigh.  
And it goes on talking about his right forearm and 
multiple lacerations to his forearm and all those 
things.  

When asked again if it talked about a head injury, the 
daughter testified that she "[knew] he hit his head because 
of the way they say how he rolled forward, pitched forward 
and rolled.  You're gonna hit your head when you go forward, 
in a forward motion."  

She also testified that the Veteran was exposed to Agent 
Orange while transporting canisters during service; that the 
AFOSI records would "clearly support" his exposure to 
herbicides and a 1967 head injury; that he should have been 
released from the military on a medical disability due to the 
head injury; that she knew he went to Cam Rahn Bay, Turkey, 
and to Libya; that he went to mental health hospitals [in 
1972] for PTSD-related treatment; and that the stressor 
statement [received in October 2004] that she prepared 
detailed his claimed stressors based on the Veteran's memory 
as she interviewed him.

Records received from the Social Security Administration in 
April 2008 contained mostly duplicative private and VA 
treatment records.  A new record included a September 1997 
medical consultation report from the Virginia Department of 
Rehabilitative Services in which the Veteran reported an on-
the-job low back injury 10-1/2 years ago at the postal 
service when he lifted a box weighing 75 or 80 pounds.

Additional VA treatment records dated to April 2009 showed 
ongoing treatment for many of his claimed disabilities, 
particularly PTSD and glaucoma/optic neuropathy. 

Responses from the National Personnel Records Center (NPRC) 
dated in May 2008 reported that searches for hospital records 
at Torrejon Air Base were conducted, but no records were 
located; and there was no evidence in the Veteran's file to 
substantiate any service in the Republic of Vietnam.  A 
response from the U.S. Armed Services Center for Unit Records 
Research (CURR) dated in September 2008 described its 
research of the 401st Tactical Fighter Wing, the higher 
headquarters for the 401st Field Maintenance Squadron (FMS).  
The history stated that the 401st FMS was activated on April 
27, 1966 and that in May 1966 regular TDY began to Wheelus 
AB, Libya for gunnery training and to Incirlik AB, Turkey in 
support of U.S. Air Force Europe's (USAFE) defense of Eastern 
Europe.  The 30-day TDY of personnel became a regular 
occurrence.  The 401st FMS supported these deployments with 
its base assigned aircraft flying the support personnel to 
the TDY bases and returning them to Torrejon, Spain.  CURR 
was unable to verify or document the evacuation of people 
from Wheelus AFB, Libya, as described by the Veteran during 
the December 1966 time frame.  The history did not 
specifically mention the Gadhafi Crisis.

After reviewing the record, the Board concludes that the 
neither the Veteran, nor his daughter, L. S., is a credible 
historian.  This finding is within the purview of the Board's 
discretion to weigh evidence in the record.  McLendon, 20 
Vet. App. at 82.  The Board bases its finding on multiple 
factors.  First, while the evidence of record does show that 
the Veteran was involved in a bus accident in May 1967, there 
is no evidence that he suffered a head injury or back injury 
then, or at any other time during service.  The records from 
the bus accident indicate that the Veteran's injuries were 
relatively mild:  he had abrasions and lacerations (scrapes 
and cuts) that were cleaned and dressed; his sensorium 
(sensation and perception) was intact.  He sought no further 
treatment for his injuries after the event.  The record 
plainly suggests that an inpatient hospitalization for his 
injuries was neither conducted, nor warranted, and the 
Veteran and his daughter's suggestion to the contrary is not 
persuasive or credible.  In fact, the Veteran explicitly 
denied any history of head injury, recurrent back pain, or 
eye trouble at his separation examination in January 1969.  

Second, his recent claims that he suffered a head injury and 
back injury during the in-service bus accident are internally 
inconsistent with prior statements that he made about those 
injuries that are contained in the record.  In multiple 
treatment records the Veteran described an on-the-job low 
back injury while working for the postal service in 1983.  
His June 1997 VA nonservice-connected pension claim, in fact, 
was based on that back injury with the Postal Service.  In 
multiple treatment records he also described his head injury 
in December 1997 following a syncopal or cardiac event while 
he was in a federal courtroom.  Apparently, he even filed a 
tort claim for injuries sustained from that fall.  Just 
months before filing his present claims, in May 2003 he 
denied to P. K., M.D., any significant head injury other than 
the courtroom head injury.  

The Board finds that these statements regarding post-service 
traumatic back and brain injuries that were made prior to 
filing his present claims were inherently credible for 
several reasons.  They were made against his current interest 
(in connecting them to service), they were made during the 
course of medical treatment, and they were made primarily 
before he filed his present claims for service connection.  
The Veteran, his daughter, and his representative's failure 
to acknowledge or discuss these relevant, post-service 
injuries during the January 2008 hearing further impedes the 
credibility of his claims and further supports the Board's 
determination that the Veteran and his daughter are not 
credible witnesses.

Third, the assertion by the Veteran and his daughter that 
service records related to the May 1967 bus accident were 
placed with the AFOSI and destroyed, is without merit, 
ignores the relatively minor nature of his injuries clearly 
documented by the record of the event, and is not relevant to 
his claims.  In this regard, the Board reiterates that the 
purpose of the AFOSI file creation was to conduct a 
"security background investigation to adjudicate [the 
Veteran's] security clearance."  The Board is aware of no 
instance in which any Veteran's military or service treatment 
records are deposited with an AFOSI clearance file, as the 
Veteran's daughter assumes.  Moreover, the Department of the 
Air Force reported that the record was destroyed in 1980 in 
accordance with governing directives specifying a retention 
period of 15 years for the files.  As a result, one could 
logically and reasonably conclude that nothing was added to 
the file after its 1965 creation because it was destroyed 15 
years later.  Unless rebutted by clear evidence to the 
contrary, the Department of the Air Force is entitled to the 
benefit of a presumption of regularity, which holds that 
government officials are presumed to have properly discharged 
their official duties.  See Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).

Fourth, the assertions that the absence of any service 
treatment records between the May 1967 bus accident and his 
July 9, 1967 treatment for cellulitis demonstrates some kind 
of mishandling or loss of medical records, or that it proves 
he had suffered a back injury or head injury with memory loss 
and was in a hospital somewhere, are similarly without merit.  
The suggestion ignores the fact that his service treatment 
records contained other larger gaps, including between May 
1966 and January 1967 and between July 1967 and November 
1967.  Contrary to the assertion that the absence of 
treatment between May and mid-July 1967 demonstrates that the 
Veteran was unconscious and hospitalized during that time or 
that his records were misplaced or intentionally removed, 
such an absence in treatment records merely documents that 
the Veteran did not seek any medical care during that time 
period.  When he did next seek medical treatment, he was 
treated for cellulitis on his hand without mention of any 
head or back trauma or recent hospitalization.  The Board 
also finds it preposterous that the Veteran alleges a memory 
loss of a month and a half following the bus accident, but is 
apparently able to recall in 2004, more than 35 years after 
separation, that he specifically lost his memory between July 
11, 1967 and May 7, 1968.  In summary, there is no credible 
evidence to suggest that any of his medical or personnel 
records are missing as alleged or assumed by the Veteran and 
his daughter, or that he required in-patient hospitalization 
services for a head or back injury after that bus accident.

Fifth, while the Board acknowledges that some of the 
Veteran's claimed disabilities significantly impair his 
ability to work and to follow a substantially gainful 
occupation, particularly his legal blindness, and therefore, 
provide a reasonable incentive for seeking VA compensation 
benefits, the Board notes that the Veteran's legal history, 
including more than $500,000 owed pursuant to a 1997 criminal 
judgment, also significantly impairs his employability and 
may provide an incentive to seek VA compensation benefits.  
Unfortunately, throughout the record, the Veteran has shown 
that his statements and testimony cannot be trusted.  While 
the Board acknowledges that the Veteran is competent to 
describe pain and observable symptoms related to his claimed 
disabilities (see 38 C.F.R. § 3.159(a)(2) (2008) (defining 
"competent lay evidence")), the Board does not find his 
statements and testimony, nor the statements or testimony of 
his daughter, to be credible, plausible or believable.  

Finally, as discussed below, none of the Veteran's claimed 
disabilities is shown to be incurred in or related to 
service, including as a result of exposure to herbicides.  
While a service personnel record showed that the Veteran 
performed more than his share of TDY, none of his service 
treatment or personnel records showed that he was in Vietnam, 
he failed to provide any specific time frame of when he was 
in Vietnam, efforts to verify that he was ever in Vietnam 
were unsuccessful, and the Veteran has proved to be an 
incredible historian.  While he did describe a crash landing 
in Vietnam in 1967 while committed to Southwestern State 
Hospital in 1972, he did not assert again that he was ever in 
Vietnam until his December 2003 claim for service connection.  
Notably, during his July 2002 VA PCT assessment, he described 
himself as a "Vietnam-era Veteran," and stated that he was 
aware of the difficulties that "Vietnam Veterans" had and 
suggested that he had the same difficulties.  Again, his 
statements are internally inconsistent within the record and 
lack credibility as a result.  Even so, the RO attempted to 
verify any service or TDY in Vietnam, despite his various 
statements, but there was no evidence to corroborate his 
contention.  Therefore, the Board must conclude that the 
Veteran did not serve in Vietnam, and that none of his 
disabilities is presumed to be the result of Agent Orange 
exposure.  

Moreover, the Department of Defense has identified countries 
outside the United States and Vietnam where Agent Orange and 
other herbicides were tested and stored.  They do not include 
Spain or Libya.

The regulations governing presumptive service connection for 
herbicide exposure, however, do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claims under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

After a thorough review of the evidence of record, the Board 
concludes that each of the Veteran's claims for service 
connection must be denied because each was diagnosed many 
years after service, and there is no competent and credible 
medical or lay evidence (including from his daughter, who has 
training as a nurse) that provides a link or nexus between 
any of his disabilities diagnosed after service and any 
disease, injury, or event during active military service.  
Any discussion regarding the Veteran's credibility is 
incorporated herein.

Low Back

As noted, there is no evidence of low back problems in 
service, and the Veteran denied any history of recurrent back 
pain at his separation examination in 1969.  The first post-
service evidence of a back problem was in an August 1997 VA 
treatment record that diagnosed mechanical back pain, more 
than 28 years after separation from service.  The Veteran 
attributed his back pain to a 1983 accident (approximately 14 
years after separation from service).  The passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In addition, there is no competent, persuasive medical 
evidence attributing the Veteran's current low back 
disability to service.  In order to prevail on the issue of 
service connection there must be: medical evidence of a 
current disability, medical evidence, or in some cases lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The claim for service 
connection for a low back disorder must be denied.

Chloracne

Service treatment records showed that the Veteran was treated 
for a rash in May 1966 and cellulitis of the left hand in 
July 1967.  He had normal skin at separation in January 1969.  
The first post-service evidence of record of any skin 
disorder was in a November 2003 VA treatment record, more 
than 34 years after separation from service, when he was 
diagnosed with pustules on the scalp.  The competent medical 
evidence of record includes no diagnosis of chloracne, and in 
May 2004 a VA dermatologist explained that none of his skin 
disorders was related to Agent Orange exposure.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
there is no competent medical evidence establishing that the 
Veteran has a current chloracne disability, the disability 
for which service connection is sought is not established, 
and thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim for 
service connection for chloracne must be denied because the 
first essential criterion for a grant of service connection - 
evidence of a current chloracne disability - has not been 
met.

Left Hand Trigger Finger

Service treatment records are entirely silent for any 
complaints, findings, or reference to any finger problems.  
Post-service treatment records show that he was diagnosed 
with left hand trigger finger in November 2003, more than 34 
years after separation from service.  As the record contains 
no competent medical evidence of an in-service trigger finger 
disorder, the claim for service connection for left hand 
trigger finger must be denied.  Hickson, 12 Vet. App. at 253.

GERD

Service treatment records are entirely silent for any 
complaints, findings, or reference to GERD or problems with 
indigestion.  Post-service VA treatment records show that he 
was diagnosed with GERD in August 2002, more than 33 years 
after separation from service.  As the record contains no 
competent medical evidence of an in-service gastroesophageal 
disorder, the claim for service connection for GERD must be 
denied.  Hickson, 12 Vet. App. at 253.

Bilateral Glaucoma, Head Trauma, and Strokes

The Veteran contends that he has bilateral glaucoma (claimed 
as legal blindness due to a bus accident and optic nerve 
damage), strokes (claimed as bleeding on brain and white 
matter brain disease), and general head trauma as result of 
the May 1967 bus accident.

Service treatment records contained a single complaint of 
left eye pain and dryness for two weeks in July 1965.  At 
separation in 1969, the Veteran denied eye trouble and 
distant vision was reported as 20/20 in both eyes, and near 
vision was reported as 20/25 in both eyes.

Post-service private and VA treatment records included the 
Veteran's statements that he fell in a courtroom in December 
1997, struck the back of his head, and subsequently developed 
vision loss.  The contemporaneous, competent medical evidence 
supported that statement and is persuasive.  A July 1999 
brain MRI showed mild cerebral white matter disease, and 
private treatment records from Chesterfield Ophthalmology 
dated in April 1998 diagnosed glaucoma, attributed in later 
records from the same clinic to occipital trauma.  The 
diagnosis of stroke was from the December 2003 VA Agent 
Orange examination report, in which the Veteran reported he 
had a history of a stroke.

Again, the record contains no competent, persuasive medical 
evidence attributing the Veteran's current glaucoma, optic 
nerve damage, or white matter disease to any injury or 
disease in service, including the 1967 bus accident.  
Accordingly, the claims for service connection for these 
disabilities must be denied.  Hickson, 12 Vet. App. at 253.

Gout

Service treatment records are entirely silent for any 
complaints, findings, or reference to gout.  A post-service 
treatment record from Southside Regional Medical Center 
diagnosed gout in May 2001, more than 32 years after 
separation from service.  The record contains no competent, 
persuasive medical evidence attributing the Veteran's gout to 
any injury or disease in service.  Accordingly, the claim for 
service connection for gout must be denied.  Hickson, 12 Vet. 
App. at 253.

Heart Disease

Service treatment records are entirely silent for any 
complaints, findings, or reference to heart trouble.  The 
Veteran reported a history of hypertension in September 1994, 
and he was treated for angina in August 2000 and for 
arteriosclerotic heart disease in May 2001.  The record 
contains no competent, persuasive medical evidence 
attributing the Veteran's heart disease, diagnosed many years 
after separation from service, to any injury or disease in 
service.  Accordingly, the claim for service connection for 
heart disease must be denied.  Hickson, 12 Vet. App. at 253.

PTSD

Notwithstanding the Veteran's current diagnosis of PTSD, the 
claim must be denied because objective evidence does not show 
that the Veteran engaged in combat with the enemy, and there 
is otherwise no credible evidence that any of the Veteran's 
claimed in-service stressors occurred, including plane 
crashes during service.

In this case, because the Veteran did not engage in combat, 
service records or other credible supporting evidence is 
required to corroborate his testimony.  See Zarycki v. Brown, 
6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  Unfortunately, there is no credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  In the absence of credible evidence that a claimed 
stressor (sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  

Although he testified that the May 1967 bus accident, which 
is documented in his service treatment records, was one of 
his in-service stressors, the Board finds it difficult to 
believe that the event was traumatic for the Veteran; his 
injuries included cuts and scrapes that required cleaning and 
dressings with no apparent follow-up care necessary, and he 
did not report it as a stressful experience during his July 
2002 VA PCT intake assessment.  Rather, he reported initially 
that the primary traumas that occurred to him were "not 
being properly cared for, dealing with Veterans Affairs," 
and he expressed a great deal of anger over the many medical 
problems he developed while incarcerated.  The July 2002 PTSD 
diagnosis was made on the basis of two unverified plane 
crashes.  

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
none of the Veteran's claimed in-service stressful 
experiences has been corroborated by credible evidence, and 
the evidence provided by the Veteran does not present any 
basis for further developing the record in this regard.  For 
these reasons, the July 2002 diagnosis of PTSD made by VA PCT 
psychologist is not competent or persuasive for VA 
compensation purposes because it was based on in-service 
stressful experiences that have not been verified.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  

Peripheral Neuropathy of the Bilateral Upper and Lower 
Extremities

Service treatment records are entirely silent for any 
complaints, findings, or reference to peripheral neuropathy 
of the arms or legs; normal findings of the upper and lower 
extremities were reported at his January 1969 separation 
examination.  Post-service treatment records showed that the 
Veteran reported numbness in his right and left upper 
extremities in a VA treatment note dated October 1997, he was 
diagnosed with parasthesias of the left upper extremity in a 
VA treatment note dated in November 2003, and he was 
diagnosed with peripheral neuropathy of the lower extremities 
in a VA treatment note dated in November 2005.  The claim for 
service connection for peripheral neuropathy of the right and 
left upper extremities must be denied because there is no 
clear evidence of a current peripheral neuropathy of the 
upper extremities.  Brammer, 3 Vet. App. at 225.  Similarly, 
service connection is not warranted for peripheral neuropathy 
of any upper or lower extremities because the record contains 
no competent, persuasive medical evidence attributing the 
Veteran's peripheral neuropathy, diagnosed many years after 
separation from service, to any injury or disease in service.  
Accordingly, the claim for service connection for peripheral 
neuropathy of the bilateral upper and lower extremities must 
be denied.  Hickson, 12 Vet. App. at 253.

Gastric Ulcer and Colon Polyps

Service treatment records are entirely silent for any 
complaints, findings, or reference to gastric ulcers or colon 
polyps.  Post-service treatment records from John Randolph 
Medical Center show that the Veteran was diagnosed with a 
gastric ulcer and colon polyps in August 1999.  The record 
contains no competent, persuasive medical evidence 
attributing the Veteran's gastric ulcer or colon polyps, 
diagnosed more than 30 years after separation from active 
military service, to any injury or disease in service.  
Accordingly, the claims for service connection for a gastric 
ulcer and colon polyps must be denied.  Hickson, 12 Vet. App. 
at 253.

All Claims

In connection with the claims, the Board has considered the 
assertions that the Veteran, his daughter, and his 
representative have advanced on appeal.  The Board finds that 
the Veteran is competent to describe his symptomatology 
regarding his claimed disabilities.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (holding that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation; in such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection).  However, because the Board has found that 
neither the Veteran nor his daughter's assertions regarding 
the etiology of his claimed disabilities are credible, they 
do not constitute persuasive evidence in support of the 
claims.

For the foregoing reasons, each claimed disability for 
service connection must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent, credible, and persuasive 
evidence to support the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for chloracne, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for left hand trigger 
finger, to include as secondary to herbicide exposure, is 
denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to herbicide 
exposure, is denied.

Entitlement to service connection for bilateral glaucoma 
(claimed as legal blindness due to bus accident and optic 
nerve damage), to include as secondary to herbicide exposure, 
is denied.

Entitlement to service connection for gout, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for head trauma, to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for heart disease, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for PTSD, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to 
herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to 
herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity, to include as secondary to 
herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity, to include as secondary to 
herbicide exposure, is denied.

Entitlement to service connection for strokes (claimed as 
bleeding on brain and white matter brain disease), to include 
as secondary to herbicide exposure, is denied.

Entitlement to service connection for gastric ulcer, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for colon polyps, to 
include as secondary to herbicide exposure, is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with a statement of the case (SOC) for 
the issue of entitlement to service connection for borderline 
diabetes.

In the March 2008 remand, the Board instructed the AMC/RO to 
issue to the Veteran a statement of the case addressing the 
claim for service connection for borderline diabetes.  
Unfortunately, the issue was included in a supplemental 
statement of the case dated in August 2009 that also 
addressed the Veteran's other sixteen claims.  Therefore, the 
AMC/RO is again requested to issue to the Veteran a statement 
of the case addressing the claim for service connection for 
borderline diabetes.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and his 
representative an SOC addressing the claim 
regarding entitlement to service 
connection for borderline diabetes, to 
include as secondary to herbicide 
exposure.  All applicable criteria should 
be addressed in the SOC.  Along with the 
SOC, the RO must furnish to the Veteran 
and his representative a VA Form 9 (Appeal 
to Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
Veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and only 
if, the Veteran files a timely appeal, 
this issue should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


